Citation Nr: 0430973	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a gunshot wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO increased the rating for the 
veteran's post-traumatic stress disorder (PTSD) from 10 to 50 
percent.  The RO also confirmed and continued the 10 percent 
rating for the residuals of a gunshot wound of his right 
shoulder and denied his claim for a total disability rating 
based on individual unemployability (TDIU).

In a July 2003 Decision, the Board denied the veteran's 
claims for increased ratings for his PTSD and gunshot wound 
residuals, and denied his claim for a TDIU.  He appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2004, the parties filed a joint motion 
asking the Court to vacate the part of the Board's July 2003 
decision that denied an increased rating for the gunshot 
wound residuals, but also requesting that the Court not 
disturb the remainder of the Board's Decision.  In June 2004 
the Court granted the joint motion and remanded the claim to 
the Board for compliance with the instructions in the joint 
motion.  Consequently, the Board will now readjudicate the 
veteran's claim for an increased rating for residuals of a 
gunshot wound to his right shoulder.

The Board also notes that, in his December 1999 substantive 
appeal to the Board (VA Form 9), the veteran checked a box 
indicating that he wished to have a hearing at the Board's 
offices in Washington, D.C.  In response, the Board scheduled 
him for a hearing in July 2003.  However, a statement was 
received in June 2003 from the veteran's representative 
advising that the veteran did not request a hearing at the 
Board but, instead, wanted his appeal to proceed.


FINDINGS OF FACT

1.  The RO obtained all available evidence and information 
necessary for an equitable disposition of the veteran's 
appeal, and the veteran indicated that he has no additional 
evidence to submit and wants his appeal readjudicated 
immediately.

2.  The veteran has no more than moderate impairment of the 
muscles injured in the gunshot wound to his right shoulder 
(his major arm), and flexion and abduction of the shoulder 
are both to 150 degrees and external and internal rotation 
are to 90 degrees.


CONCLUSION OF LAW

A rating greater than 10 percent for the residuals of the 
gunshot wound of the right shoulder (major arm) is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5201 and 5301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the appellant 
had filed his April 1999 claim for an increased rating for 
residuals of a gunshot wound to his right shoulder.  But the 
VCAA applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the appellant's claim 
prior to November 9, 2000 because the RO had yet to issue its 
December 2002 SSOC.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO either complied with 
them or its non-compliance was non-prejudicial.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's September 1999 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so when it included the 
text of 38 C.F.R. § 3.159 (2003) in the September 2002 SSOC.  
Moreover, the Board's July 2003 decision discussed the VCAA 
and the duties to notify and assist in detail.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

These requirements were met in this case.  The RO's September 
2002 SOC included the text of 38 C.F.R. § 3.159 (2003) and 
the Board's July 2003 Decision explained the meaning of the 
VCAA and its implementing regulations.  Moreover, the Board's 
July 2004 letter told the veteran that he had the 
opportunity, if desired, to submit additional argument and/or 
evidence in support of his appeal before the Board proceeded 
with readjudication.  Thus, VA complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any evidence in his possession 
pertaining to his claims prior to the Board's readjudication 
of his appeal.

Moreover, in this case, even assuming the binding nature of 
Pelegrini II's holdings as to the timing and content of VCAA 
notification, any defect in the timing of content of VCAA 
notification in this case, such as not sending a single VCAA 
letter complying with all of the relevant requirements, is 
harmless.  See 38 U.S.C.A. § 7261(b) (West 2002) (in making 
determinations authorized by statute, Court shall "take due 
account of the rule of prejudicial error"); 38 C.F.R. 
§ 20.1102 (2003) (error or defect in decision by Board 
"which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini II, 18 Vet. App. at 121-122 (applying 
harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
VAOPGCPREC 7-2004, at 4-5 (explaining that failure to comply 
with VCAA notice requirements is not per se prejudicial 
error, and discussing multiple possible circumstances in 
which such  error is harmless).  This is particularly true in 
light of the veteran's July 2004 90-Day Letter Response Form 
, in which he checked the box next to the statement: "I do 
not have anything else to submit.  Please proceed immediately 
with the readjudication of my appeal after affording my 
representative the opportunity to review and submit 
additional argument in support of my case."  (The Board did 
afford his representative the opportunity to submit such 
arguments, and the veteran's representative did so in its 
August 2004 Brief).

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this particular case, on the other hand, no speculation is 
necessary to predict the evidentiary development that would 
result from additional VCAA notice.  The veteran already has 
provided a definitive answer, and that answer is none.  
Consequently, remanding this case to the RO for compliance 
with the VCAA would serve no useful purpose and, indeed, even 
the veteran has readily acknowledged as much by expressly 
stating that he has no additional evidence to submit - 
hence, his request for the RO to readjudicate the appeal 
immediately.  Needless remands in these types of situations 
are to be avoided.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  See also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) ("[W[hen there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply"); Janssen v. Principi, 15 Vet. App. 370, 374 (2001) 
(allowing knowing and voluntary waiver of rights guaranteed 
by VCAA where appellant represented by competent counsel).

In addition, the veteran's service department medical records 
are on file, and his VA treatment records have been 
associated with the claims file.  The veteran has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was notified of the need for VA examinations, and 
several were accorded him.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim consistent with the instructions in the joint 
motion.


Factual Background

The service medical records (SMRs) reflect that the veteran 
sustained a through-and-through gunshot wound to the right 
shoulder in July 1967.  The June 1965 enlistment examination 
indicates that the veteran is right handed.  The wound was 
debrided and closed.  No neurovascular insult was detected.  
The veteran was treated at a medical facility for 6 days and 
discharged to light duty for 1 week.

At an August 1969  VA orthopedic examination, the veteran 
denied limitation of motion or neurological loss involving 
the right upper extremity, but indicated that the right 
shoulder ached with exertion.  Clinical inspection showed a 
well-healed, non-tender wound scar.  There was full range of 
motion of the shoulder.  There was no deformity other than 
the scar.  The strength of the right shoulder muscles, 
including the triceps and deltoid, was normal.  The 
impression was that the right shoulder gunshot wound 
residuals did not disable the veteran from working, but left 
him with some aching pain about the wound scar.

At an April 1969 VA orthopedic examination, the veteran 
reported that he noticed diminished strength and continual 
pain of the right shoulder after the gunshot wound.  He 
remarked that he had not received treatment for the right 
shoulder since service.  He indicated that he was retired and 
had formerly worked as a railroad engineer, but denied having 
lost time from work because of his right shoulder injury.  
Clinical inspection disclosed a well-healed, non-tender, non-
adherent wound scar.  Under the mid-portion of the scar, 
there was a defect, which when palpated, revealed a moderate 
degree of tenderness and distraction of the posterior deltoid 
muscle.

An April 1999 VA orthopedic examination reflected that 
forward flexion and abduction of the shoulder were to 150 
degrees.  Extension was to 30 degrees and adduction to 35 
degrees.  Internal and external rotation were both to 90 
degrees.  A moderate degree of pain was elicited with range 
of motion. Muscle strength with motion was graded as 3/5.  
The diagnosis was residuals of gunshot wound of the right 
shoulder with pain, weakness and limitation of range of 
motion.

At a VA examination of scars in May 2002, the veteran 
complained of loss of strength and of easy fatigability of 
the right arm.  Clinical inspection of the right arm showed a 
well-healed scar.  The scar was non-tender and mildly 
disfiguring.  The scar exhibited no underlying tissue loss, 
adherence, elevation or depression.  There was no ulceration 
or breakdown of the skin.  There was no limitation of motion 
due to the scar.  The diagnosis was well-healed scar on 
posterolateral right upper extremity.




Legal Principles and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

In this case, the veteran was granted service connection for 
residuals of a gunshot wound to his right shoulder in 
September 1969, and did not appeal that decision.  Thus, 
since entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

38 C.F.R. § 4.56 (2003) provides a framework for evaluating 
disabilities from muscle injuries.  This regulation provides 
as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles: (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles: (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Based on the above, a 10 percent rating is warranted for 
moderate impairment of Muscle Group I, major extremity.  A 30 
percent rating is warranted for moderately severe impairment 
of the major extremity.  Function of Muscle Group I:  
Upward rotation of scapula; elevation of arm above shoulder 
level.  Muscle Group I comprises the following extrinsic 
muscles of the shoulder girdle:  (1) Trapezius; (2) levator 
scapulae; (3) serratus magnus.  38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2003).

A review of the record discloses that a through-and-through 
gunshot wound to the right shoulder involved an area 
classified as Muscle Group I under governing criteria.  The 
veteran is right-handed, so the gunshot wound involved the 
major arm.  The gunshot wound was confined to soft tissue; in 
this regard, there is no objective evidence of damage to bony 
structures.  The wound required relatively minor treatment 
measures of debridement and closure.  The veteran was 
returned to light duty after six days in the hospital.  
Hence, the wound did not necessitate a prolonged period of 
convalescence.

The medical evidence reveals that the residuals of the 
gunshot wound of the right shoulder are manifested primarily 
by an asymptomatic scar.  There are no objective findings of 
atrophy of affected muscles of the right shoulder or of loss 
of deep fascia or muscle substance or impairment of muscle 
tonus.



The currently assigned 10 percent rating contemplates 
moderate impairment from damage to Muscle Group I of the 
major arm.  In order to be entitled to assignment of the next 
higher rating of 30 percent, there must be evidence of 
moderately severe impairment of affected muscles of the right 
shoulder.  This has not been demonstrated.

A separate rating may be assigned for scars from the gunshot 
wound of the right shoulder, if the wound scar is 
compensable.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The medical evidence does not show the presence of a 
symptomatic wound scar of the right shoulder.  The scar is 
not poorly nourished, with repeated ulceration, nor is it 
tender and painful to objective demonstration, nor does it 
produce limitation of function of the right shoulder.  Hence, 
assignment of a separate evaluation for the wound scar is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, or 7805 (2003).

In reaching its determination that the wound scar is non-
tender, the Board has carefully considered all clinical 
findings regarding the characteristics of that scar. Here, 
three separate VA examinations of the scar, one performed 
over 30 years ago, and the other two performed in recent 
years, demonstrated that the scar itself is non-tender.  In 
April 1999, the examiner explicitly pointed out that the 
wound scar itself was non-tender to palpation.  The 
tenderness the examiner described was produced in a portion 
of the shoulder muscle when the scar was palpated; however, 
the tenderness was not elicited upon palpation of the scar 
itself.

In addition, as noted in the joint motion, it is possible 
that an evaluation higher than 10 percent is warranted under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5201 (2003).  Under this regulation, a 20 percent evaluation 
is warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level; a 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2003).  Illustrations in 
38 C.F.R. § 4.71a, Plate I, indicate that normal forward 
elevation (flexion) is from 0 to 180 degrees, with limitation 
of motion at the shoulder level being 90 degrees.  Similarly, 
the normal range of motion for shoulder abduction is 0 to 180 
degrees with limitation of motion at the shoulder level being 
90 degrees.  Normal external and internal rotation of the 
shoulder is 0 to 90 degrees.

Recently, in Mariano v. Principi, 17 Vet. App. 305 (2003), 
the Court considered the applicability of DC 5201 in the 
context of a claim for an increased rating for residuals of a 
gunshot wound to the shoulder.  In addition to applying the 
criteria for evaluating injuries to Muscle Group I to this 
injury, the Court also discussed the application of DC 5201.  
Id. at 315-18.  In that case, measurements of the range of 
motion of the veteran's shoulder were different for forward 
flexion and abduction.  Id. at 315.  The Court found that 
there was no plausible basis in the record for determining 
that there was motion above the shoulder level based on 
flexion, but that there was evidence of motion above shoulder 
level based on abduction.  Id.  The Court then discussed 
whether a veteran had to show limitation of motion in one 
plane, or in all planes, in order to be entitled to the 
minimum 20 percent evaluation under DC 5201.  Id. at 317.  
The Court concluded that it would ask the Secretary of VA to 
answer this question in the first instance.  Id.  at 318.

Significantly, however, the answer to this question is 
inconsequential to the outcome of the present case.  Here, 
the report of the April 1999 VA examination indicates that 
both forward flexion and abduction of the veteran's right 
shoulder were to 150 degrees.  This is fairly close to the 
normal range of motion of 180 degrees, and far higher than 
the 90 degrees that would warrant a 20 percent evaluation 
under DC 5201 for the range of motion (in any plane) being 
limited to "at the shoulder level."  Moreover, the external 
and internal rotation of the veteran's right shoulder were 
both normal, to 90 degrees, which also far exceed the 
25 degrees from the side that would warrant a 40 percent 
rating under DC 5201.  Thus, neither these nor any other 
criteria provide a basis under which the veteran would be 
entitled to a higher rating than the current 10 percent.

Moreover, as noted in the Board's July 2003 decision, the 
veteran has stated that his right shoulder aches with 
activity.  The symptoms he describes indicate that he may 
experience some fatigue, pain, and a lowered threshold of 
fatigue stemming from the muscle injury.  At the same time, 
however, there is no objective evidence showing that the 
muscle injury produces more than moderate weakness or that it 
results in impairment of coordination or uncertainty of 
movement.  Therefore, the Board finds that a higher rating is 
not warranted under the principles of DeLuca and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).

In addition, the Board also has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  However, the veteran has not 
required frequent hospitalization for the disability at issue 
and the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation.  Neither is there any indication that 
application of the schedular criteria is otherwise rendered 
impractical.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the preponderance of the evidence is against the 
veteran's claim that he is entitled to a higher rating for 
his residuals of a gunshot wound to his right shoulder, under 
DC 5201 or any other applicable diagnostic code.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for residuals 
of a gunshot wound of the right shoulder is denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



